Citation Nr: 1144959	
Decision Date: 12/08/11    Archive Date: 12/14/11

DOCKET NO.  04-00 237	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to a disability rating in excess of 10 percent, as of June 19, 2001, for osteoarthritis of the left knee, status post excision of osteochondroma.


WITNESSES AT HEARING ON APPEAL

Appellant, friend (D.R.)


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran served on active duty from September 1979 to September 1980.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2003 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

The Board issued a decision denying this appeal in October 2007.  In October 2009, the United States Court of Appeals for Veterans Claims (Court) vacated the Board's decision.  The matter was returned to the Board; and the Board remanded the claim in May 2010 and December 2010 for further development.  The Board finds that the RO has fully complied with the remand directives.    


FINDING OF FACT

The Veteran's service-connected osteoarthritis of the left knee, status post excision of osteochondroma is not manifested by leg flexion limited to 30 degrees; leg extension limited to 15 degrees; ankylosis at a favorable angle in full extension, or in slight flexion between 0 degrees and 10 degrees; malunion of the tibia and fibula resulting in a moderate knee or ankle disability; moderate subluxation or lateral instability; or dislocation of the semilunar cartilage of the knee with frequent episodes of "locking," pain and effusion into the joint.


CONCLUSION OF LAW

The criteria for entitlement to a disability evaluation in excess of 10 percent for the Veteran's service-connected osteoarthritis of the left knee, status post excision of osteochondroma have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, including § 4.7 and Code 5003, 5015, 5257-5262 (2011).



REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA) - Duty to Notify

Upon receipt of a complete or substantially complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. 
§ 5103(a).  

The notice requirements apply to all five elements of a service connection claim: 1) Veteran status; 2) existence of a disability; (3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by a letter dated May 2002.                                                                           

In Dingess v. Nicholson, 19 Vet.App. 473, 490-491 (2006), however, the Court held that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. 5103(a) (West 2002), notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Also see Hartman v. Nicholson, 483 F.3d 1311, 1314-1315 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet.App. 112, 116-117 (2007).  

In any event, the May 2002 notification complied with the requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the evidence necessary to substantiate a claim and the relative duties of VA and the claimant to obtain evidence; and Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.)  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  

Veterans Claims Assistance Act of 2000 (VCAA) - Duty to Assist

VA has obtained service treatment records; assisted the appellant in obtaining evidence; afforded the Veteran physical examinations in November 2002, March 2006, December 2008, and January 2011; obtained medical opinions as to the severity of disabilities; and afforded the appellant the opportunity to give testimony before the Board.  All known and available records relevant to the issue on appeal have been obtained and associated with the Veteran's claims file; and the appellant has not contended otherwise.  

Increased Ratings

The present appeal involves the Veteran's claim that the severity of his service-connected osteoarthritis of the left knee, status post excision of osteochondroma warrants a higher disability rating.  Disability evaluations are determined by the application of the Schedule For Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

Where, as in the instant case, the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet.App. 119 (1999).

The Veteran's service-connected osteoarthritis of the left knee, status post excision of osteochondroma has been rated by the RO under the provisions of Diagnostic Code 5015.  

Under Diagnostic Code 5015, the Veteran's left knee disability has been evaluated as analogous to benign new growths of the bones.  Benign new growths of the bones are to be rated as degenerative arthritis based on limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 5015. 

Additionally, under 38 C.F.R. § 4.71a, Diagnostic Code 5003, degenerative arthritis or osteoarthritis, when established by X-ray findings, will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved (Diagnostic Code 5200, etc.).  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application, nonetheless, for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion. 

Pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5260, a 10 percent rating is warranted for leg flexion limited to 45 degrees.  A 20 percent rating is warranted for leg flexion limited to 30 degrees.  A 30 percent rating is warranted for leg flexion limited to 15 degrees.

Pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5261, a 10 percent rating is warranted for leg extension limited to 10 degrees.  A 20 percent rating is warranted for leg extension limited to 15 degrees.  A 30 percent rating is warranted for leg extension limited to 20 degrees.  A 40 percent rating is warranted for leg extension limited to 30 degrees.  A 50 percent rating is warranted for leg extension limited to 45 degrees.  

The Board notes that normal range of motion of a knee is from zero degrees extension to 140 degrees flexion.  38 C.F.R. §4.71a, Plate II.

Separate ratings under Diagnostic Code 5260 (leg, limitation of flexion) and Diagnostic Code 5261 (leg, limitation of extension), both codified at 38 C.F.R. §4.71a, may be assigned for disability of the same joint.  See VAOPGCPREC 9- 2004.

In addition, the Board notes ankylosis of the knee will be rated as 60 percent disabling if at an extremely unfavorable angle, in flexion at an angle of 45 degrees or more.  A 50 percent rating will be assigned if the knee is in flexion between 20 degrees and 45 degrees.  The disability will be rated at 40 percent if it is in flexion between 10 degrees and 20 degrees.  A 30 percent rating will be assigned if there is ankylosis at a favorable angle in full extension, or in slight flexion between 0 degrees and 10 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5256.

Finally, impairment of the tibia and fibula will be rated as 40 percent disabling where there is a nonunion, with loose motion, requiring brace.  A malunion of the tibia and fibula will be rated as 30 percent disabling if there is marked knee or ankle disability, 20 percent disabling if there is moderate knee or ankle disability, and 10 percent disabling if there is slight knee or ankle disability.  38 C.F.R. § 4.71a, Diagnostic Code 5262.

In the present case, it should also be noted that when evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca v. Brown, 8 Vet.App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to weakened movement, excess fatigability and incoordination.

The law permits separate ratings for arthritis and instability of a knee.  Specifically, the VA General Counsel has held that a Veteran who has arthritis and instability of the knee may be rated separately under Diagnostic Codes 5003 and 5257 because the arthritis would be considered an additional disability warranting a separate evaluation even if the limitation of motion was not compensable.  See VAOPGCPREC 23-97 (July 1, 1997; revised July 24, 1997).  Likewise, the VA General Counsel has also held that, when x-ray findings of arthritis are present and a Veteran's knee disability is evaluated under Code 5257, the Veteran would be entitled to a separate compensable evaluation under Diagnostic Code 5003 if the arthritis results in noncompensable limitation of motion and/or objective findings or indicators of pain.  See VAOPGCPREC 9-98 (Aug. 14, 1998).

Pursuant to 38 C.F.R. § 4.71a (Diagnostic Code 5257), a rating of 10 percent is warranted when the Veteran experiences slight subluxation or lateral instability.  A rating of 20 percent is warranted when the Veteran experiences moderate subluxation or lateral instability.  A rating of 30 percent is warranted when the Veteran experiences severe subluxation or lateral instability.  

Dislocation of the semilunar cartilage of the knee with frequent episodes of "locking," pain and effusion into the joint warrants a 20 percent evaluation. 38 C.F.R. § 4.71a, Diagnostic Code 5258.

The Veteran's claim was received in June 2001; and the Veteran was scheduled for a November 2002 VA examination.  The examination report reflects objective findings of standing with no apparent difficulty; stable heel and toe strike; no limp; and a left knee scar which was faint, flesh colored, and well healed.  There was no redness, swelling, or warmth.  Examination of the left knee revealed tenderness to palpation along the lateral surface of the patellae and above the knee near the area of the scar.  There was moderate clicking palpated on either side of the left knee joint during flexion and extension.  Range of left knee motion was zero degrees of extension and zero to 140 degrees of flexion without complaint of pain.  There was no instability; and sensation was intact.  X-ray examination revealed mild to moderate osteoarthritic changes.  The diagnosis was mild to moderate osteoarthritis bilateral knees, more pronounced left knee, and status post reported left femur excision of osteochondroma with post operative left knee infection. 

The Veteran underwent another VA examination in March 2006.  The examination report reflects that, upon physical examination, there was no swelling, edema, effusion, instability, tenderness, weakness, redness, heat, abnormal movement, or guarding of movement.  There was a well healed old scar; and McMurray's, Lachman, and drawer tests were negative.  The left knee was stable and range of motion testing revealed flexion from zero to 110 degrees without pain and with pain up to 130 degrees and zero degrees of extension. 

The Veteran underwent another VA examination in December 2008.  The examiner reviewed the claims file in conjunction with the examination.  The Veteran reported that he uses a brace for walking approximately one week per month.  He also reported that he is able to stand for one hour; but fewer than three hours; and that he is able to walk approximately 1/4 mile.  

Upon examination, the Veteran walked with an antalgic gait.  There was evidence of abnormal weight bearing in the form of an abnormal shoe pattern wear (with increased wear inside edge fore foot).  The examiner stated that movement of the Veteran's knees causes so much pain in the Veteran's low back that he is unable to attempt to flex and extend the knees more than once.  He could only flex the left knee to 120 degrees due to back pain.  Both active and passive range of motion was measured at 0 to120 degrees, with pain throughout range of motion.  Further examination of the knee showed bumps consistent with Osgood-Schlatters disease; as well as clicks or snaps.  There was no crepitation; mass behind the knee; grinding; instability; patellar abnormality; or meniscus abnormality.  

The Board remanded the claim in December 2010 because the outpatient treatment reports indicated that the Veteran was to undergo surgery on the left knee.  In fact, the surgery (left medial meniscectomy) took place in September 2010.  The Board found that a more recent VA examination was warranted given the indications that the left knee had increased in severity.  The Board also wanted the examiner to opine whether or not the Veteran's surgery was performed as a result of his service connected left knee disability. 

The Veteran underwent a VA examination in January 2011.  The examiner reviewed the claims file in conjunction with the examination.  Upon examination, the Veteran walked with an antalgic gait; but there was no other evidence of abnormal weight bearing.  There was tenderness, pain at rest, guarding of movement, crepitation, and bumps consistent with Osgood-Schlatters disease.  There were no masses behind the knee; no clicks or snaps; no grinding or instability; and no patellar abnormality.  The meniscus was surgically absent.  McMurray's test was negative.  The Veteran was able to achieve flexion to 120 degrees and extension to 0 degrees.  There was objective evidence of pain on active motion.  However, there were no additional limitations after three repetitions of range of motion.  The examiner noted that there was no ligamentous laxity with manual stress testing.  Although the Veteran gave reports of the left knee "giving out," the ligaments test to be intact.  

The Veteran reported that he works full time; but that he was out for three months following surgery.  The examiner diagnosed the Veteran with service connected minimal osteoarthritis, left knee status post surgical removal of a distal femoral lateral osteochondroma in the service.  The examiner stated that the disability has significant effects on the Veteran's usual occupation.  The examiner also diagnosed the Veteran with non service connected left knee medial meniscus tear status post surgical removal of the medial meniscus.  The examiner noted that this also causes significant effects on the Veteran's usual occupation.  

The examiner opined that the Veteran's recent arthroscopic left knee surgery was not caused by or the result of the osteochondroma of the lateral distal femur, status post excision in the military.  Her rationale was that the service treatment records describe surgery to excise a chondroma from the left lateral distal femur; and that x-rays taken during the Veteran's time in service described well preserved joint spaces (no evidence of arthritis).  The service treatment records contained no findings consistent with a meniscal tear.  Moreover, the examiner noted that the Veteran's September 2010 arthroscopic surgery report described an essentially normal left lateral knee joint space, described as well preserved.  X-rays showed minimal symmetrical degenerative changes which the examiner stated is an expected variant in an individual of the Veteran's age.  Finally, she opined that the Veteran's current complaint of the feeling of instability is most likely due to his lumbar spine disability; and the left knee pain is most likely the result of instances occurring in the 30 years since the Veteran left service, and are separate from the Veteran's service related left knee disability.  

The Board notes that in order to warrant a rating in excess of 10 percent for the Veteran's left knee disability, the disability would have to be manifested by  leg flexion limited to 30 degrees (Diagnostic Code 5260); leg extension limited to 15 degrees (Diagnostic Code 5261); ankylosis at a favorable angle in full extension, or in slight flexion between 0 degrees and 10 degrees (Diagnostic Code 5256); malunion of the tibia and fibula resulting in a moderate knee or ankle disability (Diagnostic Code 5262); moderate subluxation or lateral instability (Diagnostic Code 5257); or dislocation of the semilunar cartilage of the knee with frequent episodes of "locking," pain and effusion into the joint (Diagnostic Code 5258).

The Veteran has undergone numerous VA examinations (November 2002, March 2006, December 2008, and January 2011).  Additionally, the Board has reviewed the outpatient treatment records.  None of the examinations or the treatment records contain findings of leg flexion limited to 30 degrees; leg extension limited to 15 degrees; or ankylosis.  To the contrary, the examination reports show zero degrees of extension and zero to 140 degrees of flexion without complaint of pain (November 2002); flexion from zero to 110 degrees without pain and with pain up to 130 degrees and zero degrees of extension (March 2006); active and passive range of motion from zero to 120 degrees, with back pain throughout range of motion (December 2008); and flexion to 120 degrees and extension to 0 degrees with pain on active motion (January 2011).  Moreover, although the Veteran complained of instability, all four examiners found no objective evidence of instability.  Consequently, the Board does not find evidence of moderate subluxation or lateral instability so as to warrant a separate disability rating under Diagnostic Code 5257.  Finally, there has been no evidence of dislocation of the semilunar cartilage of the knee or malunion of the tibia and fibula resulting in a moderate knee or ankle disability.  

In regards to DeLuca criteria, although the Veteran has limitation of motion due to pain, the January 2011 VA examiner opined that there were no additional limitations after three repetitions of range of motion.  There is no medical evidence to show that there is any additional loss of motion of the left knee due to pain or flare-ups of pain, supported by objective findings, or due to excess fatigability, weakness or incoordination, to a degree that supports a rating in excess of 10 percent.

The Board acknowledges that the Veteran's reporting of his symptoms has been credible.  However, the cumulative amount of objective medical evidence simply does not reflect symptoms that rise to a level that warrants a rating in excess of 10 percent.

The Board has considered whether a temporary total disability rating for convalescence following the left knee surgery is warranted pursuant to 38 C.F.R. § 4.30.  However, the medical evidence, specifically the January 2011 VA examiner's opinion, reflects that the Veteran underwent surgery for a non service related disability.  Consequently, a temporary total disability rating is not warranted.  

The potential application of various provisions of Title 38 of the Code of Federal Regulations have also been considered but the record does not present such "an exceptional or unusual disability picture as to render impractical the application of the regular rating schedule standards."  38 C.F.R. § 3.321(b)(1).  However, as discussed above, the evidentiary record in this case persuasively shows that the Veteran's pain and limitation of motion symptoms squarely match the type and degree of the examples set forth under the criteria for the current 10 percent schedular rating.  Consideration of an extraschedular rating under 38 C.F.R. § 3.321(b)(1) is not appropriate in such a case where the rating criteria reasonably describe the Veteran's disability level and symptomatology.  See generally Thun v. Peak, 22 Vet.App. 111 (2008).  The Board therefore finds that referral for extraschedular consideration under 38 C.F.R. § 3.321(b)(1) is not warranted in this case.  

Finally, in making this determination, the Board has considered the provisions of 38 U.S.C.A. § 5107(b), but there is not such a state of approximate balance of the positive evidence with the negative evidence to otherwise warrant a favorable decision.


ORDER

Entitlement to an increased evaluation in excess of 10 percent for service connected osteoarthritis of the left knee, status post excision of osteochondroma, as of June 19, 2001, is denied. 



______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


